Case 1:19-cv-02220-KMT Document 30 Filed 10/27/20 USDC Colorado Page 1 of 2

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                                       CASE: 1:19-cv-02220

CARLOS BRITO,

          Plaintiff,
v.

GRE BROADMOOR LLC,
a Foreign Limited Liability Company,

          Defendant.


                              JOINT NOTICE OF SETTLEMENT


        Plaintiff, CARLOS BRITO, and Defendant, GRE BROADMOOR LLC, hereby advise the

Court that the parties have reached a global agreement in principle to settle the instant case pending

final drafting and execution of a Settlement Agreement. The Parties will file a Stipulation dismissing

this Action with prejudice once the settlement agreement is executed, which they reasonably expect

to do no later than twenty (20) days from the date of this Notice. Accordingly, the Parties respectfully

request that the Court vacate all currently set dates and deadlines.

        Respectfully submitted this 27th day of October, 2020.


 s/ Anthony J. Perez                                     /s/ Robert S. Fine
 ANTHONY J. PEREZ                                        ROBERT S. FINE

 GARCIA-MENOCAL & PEREZ, P.L.                            GREENBERG TRAURIG, P.A.
 4937 S.W. 74th Court, Unit #3                           333 Avenue of the Americas, Suite 4400
 Miami, FL 33155                                         Miami, FL 33131
 Telephone: (305) 553- 3464                              Telephone: (305) 579-0500
 Facsimile: (305)553-3031                                Facsimile: (305) 579-0717
 Primary Email: ajperez@lawgmp.com                       Email: finer@gtlaw.com
 Secondary Email: aquezada@lawgmp.com                    Attorney for Defendant
 Attorney for Plaintiff
Case 1:19-cv-02220-KMT Document 30 Filed 10/27/20 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

all counsel of record on this 27th day of October 2020.

                                                     Respectfully submitted,

                                                     GARCIA-MENOCAL & PEREZ, P.L.
                                                     Attorneys for Plaintiff
                                                     4937 S.W. 74th Court, No. 3
                                                     Miami, FL 33155
                                                     Telephone: (305) 553-3464
                                                     Facsimile: (305) 553-3031
                                                     Primary E-Mail: ajperez@lawgmp.com
                                                     Secondary E-Mail: bvirues@lawgmp.com
                                                     aquezada@lawgmp.com

                                                     By: /s/ Anthony J. Perez____
                                                           ANTHONY J. PEREZ
                                                           Florida Bar No.: 535451




                                                 2
